WRIGHT, J.
In this ruling we think there was error. If the plaintiff in the replevin action, was entitled to the possession of the property, he was entitled to recover without reference to the question of ownership. And when it was found, in that action, that he was entitled to such possession, without a finding as to the ownership, such judgment did not conclude the defendants,.when sued upon the replevin bond, from showing title in ITellar, and that it ivas not on Hawley. In an action on the bond it is always material to inquire into the damages sustained by the party, for whose benefit it was made, by reason of any breach of its conditions. If he was merely entitled to the possession of the property, and the title was in the opposite party, he should not recover value. Where, hoivever, the judgment in replevin settles or determines the title, it of course concludes the parties, as effectually as a finding upon any other issue, and that matter could not be again inquired into, in the suit upon the bond. Buck v. Rhodes, 11 Iowa, 348.
Judgment reversed.